DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/22/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Claims are interpreted based on Fig. 11, Fig. 12, Fig. 18, Fig. 24 and associated disclosure. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

1.	Immersive Panoramic Video - Thomas Pintaric, Ulrich Neumann & Albert Rizzo Integrated Media Systems Center, University of Southern California. Published on March 2002 
https://www.researchgate.net/publication/2519331_Immersive_Panoramic_Video/link/0deec52534f9b43ed4000000/download

2. List of Patents/PGPUBs are given below -
Document Number
Date
Inventor Names
Classification
US-20120182403 A1
07-2012
Lange; Eric Belk
H04N13/363
US-20130021434 A1
01-2013
Ahiska; Yavuz
H04N7/181
US-20130038696 A1
02-2013
Ding; Yuanyuan
H04N13/271
US-20130106834 A1
05-2013
CURINGTON; IAN
G06T9/00
US-20150187135 A1
07-2015
Magder; Lucas
G06T15/04
US-9113043 B1
08-2015
Kim; Changil
H04N7/18


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-16 and 18-20 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482